DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-20 and newly added claims 21-36 in the reply filed on 27 July 2022 is acknowledged.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 recites the limitation "a first dielectric" in line 6, "a second dielectric" in line 10.  
34. (New) The method of claim 32, wherein the forming the gate isolation fin over the isolation feature includes: 
forming a first sacrificial semiconductor layer over the first semiconductor fin; 
forming a second sacrificial semiconductor layer over the second semiconductor fin; 
depositing the first dielectric material that partially fills a trench having a bottom formed by the isolation feature, a first sidewall formed by the first sacrificial semiconductor layer, and a second sidewall formed by the second semiconductor sacrificial layer; 
depositing the second dielectric material over the first dielectric material, wherein the second dielectric material fills a remainder of the trench; and 
performing a planarization process on the first dielectric material and the second dielectric material.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a trench" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 25-31 depend from claim 24 and are therefore rejected.
24. (New) A method comprising: forming a first fin and a second fin extending from a substrate, wherein: the first fin and the second fin each include a fin portion extending from the substrate and a semiconductor layer stack over the fin portion, wherein the semiconductor layer stack includes first semiconductor layers and second semiconductor layers, and a trench is between the first fin and the second fin, wherein the trench has a first sidewall formed by the first fin, a second sidewall formed by the second fin, and a bottom extending between the first sidewall and the second sidewall, wherein the bottom is formed by the substrate; forming a first dielectric feature that fills a lower portion of a trench, wherein the first dielectric feature is between the fin portion of the first fin and the fin portion of the second fin; forming a sacrificial semiconductor layer and a second dielectric feature that fill an upper portion of the trench, wherein: the sacrificial semiconductor layer and the second dielectric feature are between the semiconductor layer stack of the first fin and the semiconductor layer stack and of the second fin, and the second dielectric feature includes a low-k dielectric layer disposed over a high-k dielectric layer, in a first region of the first fin and the second fin, replacing the first semiconductor layers and the sacrificial semiconductor layer with a first gate stack that surrounds the second semiconductor layers of the first fin and a second gate stack that surrounds the second semiconductor layers of the second fin, wherein the second dielectric feature separates the first gate stack and the second gate stack; and in a second region of the first fin and the second fin, replacing the first semiconductor layers, the second semiconductor layers, and the sacrificial semiconductor layer with a first epitaxial source/drain over the fin portion of the first fin and a second epitaxial source/drain over the fin portion of the second fin, wherein the second dielectric feature separates the first epitaxial source/drain and the second epitaxial source/drain.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. US 11,282,752.
	Regarding claim 17, Jun et al. discloses a method comprising: 
forming an isolation feature 28 in a lower portion of a trench 13; 
forming a gate isolation fin 46 over the isolation feature, wherein the gate isolation fin is formed in an upper portion of the trench by Figs. 5-6: 
depositing a first dielectric layer 42p having a first dielectric constant along a bottom and sidewalls of the upper portion of the trench, depositing a second dielectric layer 46 in the upper portion of the trench over the first dielectric layer, wherein the second dielectric layer has a second dielectric constant that is less than the first dielectric constant, and 
performing a planarization process on the first dielectric layer and the second dielectric layer Fig. 9; and 
after forming the gate isolation fin, forming a first multigate device and a second multigate device Figs. 13-19, wherein: 
the first multigate device has a first channel layer, a first metal gate, and first source/drain features, wherein the first channel layer is disposed between the first source/drain features and the first metal gate surrounds the first channel layer, 
the second multigate device has a second channel layer, a second metal gate, and second source/drain features, wherein the second channel layer is disposed between the second source/drain features and the second metal gate surrounds the second channel layer, and 
the gate isolation fin is disposed between and separates the first metal gate of the first multigate device and the second metal gate of the second multigate device Fig. 20.
Regarding claim 22, Jun et al. discloses the method of claim 17, further comprising forming a gate isolation end cap 58 over the gate isolation fin.  
Regarding claim 23, Jun et al. discloses the method of claim 17, further comprising performing a fin fabrication process to form a first fin and a second fin extending from a substrate, wherein the trench 13 is formed by the first fin and the second fin Fig. 4.

Claim(s) 17, 21-25, 28-32, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. US 2021/0265508.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 17, Chiang et al. discloses a method comprising: 
forming an isolation feature 114 in a lower portion of a trench; 
forming a gate isolation fin 123’ over the isolation feature, wherein the gate isolation fin is formed in an upper portion of the trench by Fig. 2I: 
depositing a first dielectric layer 118 having a first dielectric constant along a bottom and sidewalls of the upper portion of the trench, depositing a second dielectric layer 120 in the upper portion of the trench over the first dielectric layer, wherein the second dielectric layer has a second dielectric constant that is less than the first dielectric constant, and 
performing a planarization process on the first dielectric layer and the second dielectric layer Fig. 2G; and 
after forming the gate isolation fin, forming a first multigate device and a second multigate device Figs. 2I-2M, wherein: 
the first multigate device has a first channel layer 104, a first metal gate, and first source/drain features 138, wherein the first channel layer is disposed between the first source/drain features and the first metal gate 142 surrounds the first channel layer, 
the second multigate device has a second channel layer 104, a second metal gate, and second source/drain features 138, wherein the second channel layer is disposed between the second source/drain features and the second metal gate 142 surrounds the second channel layer, and 
the gate isolation fin 123’ is disposed between and separates the first metal gate of the first multigate device and the second metal gate of the second multigate device Fig. 2M.
Regarding claim 21, Chiang et al. discloses the method of claim 17, further comprising: forming a semiconductor sacrificial layer 116 in the upper portion of the trench Fig. 2F before forming the gate isolation fin Fig. 2G; and wherein the forming the first multigate device and the second multigate device includes selectively removing the semiconductor sacrificial layer Fig. 2L, wherein a portion of the first metal gate and a portion of the second metal gate replace the semiconductor sacrificial layer Fig. 2M.  
Regarding claim 22, Chiang et al. discloses the method of claim 17, further comprising forming a gate isolation end cap 122 over the gate isolation fin 123’.  
Regarding claim 23, Chiang et al. discloses the method of claim 17, further comprising performing a fin fabrication process to form a first fin and a second fin extending from a substrate, wherein the trench is formed by the first fin and the second fin Fig. 2A.
Regarding claim 24, Chiang et al. discloses a method comprising: 
forming a first fin  and a second fin 106A1-106A4 extending from a substrate 100, wherein: 
the first fin and the second fin each include a fin portion extending from the substrate and a semiconductor layer stack 104a-104d over the fin portion, wherein the semiconductor layer stack includes first semiconductor layers and second semiconductor layers, and 
a trench is between the first fin and the second fin, wherein the trench has a first sidewall formed by the first fin, a second sidewall formed by the second fin, and a bottom extending between the first sidewall and the second sidewall, wherein the bottom is formed by the substrate Fig. 2A; 
forming a first dielectric feature 108 that fills a lower portion of a trench, wherein the first dielectric feature is between the fin portion of the first fin and the fin portion of the second fin Fig. 2B; 
forming a sacrificial semiconductor layer 116 and a second dielectric feature 118/120 that fill an upper portion of the trench, wherein: 
the sacrificial semiconductor layer and the second dielectric feature are between the semiconductor layer stack of the first fin and the semiconductor layer stack and of the second fin Fig. 2G, and 
the second dielectric feature includes a low-k dielectric layer disposed over a high-k dielectric layer, 
in a first region of the first fin and the second fin, replacing the first semiconductor layers and the sacrificial semiconductor layer with a first gate stack 142 that surrounds the second semiconductor layers of the first fin and a second gate stack 142 that surrounds the second semiconductor layers of the second fin, wherein the second dielectric feature separates the first gate stack and the second gate stack Fig. 2M; and 
in a second region of the first fin and the second fin, replacing the first semiconductor layers, the second semiconductor layers, and the sacrificial semiconductor layer with a first epitaxial source/drain 306 over the fin portion of the first fin and a second epitaxial source/drain 306 over the fin portion of the second fin, wherein the second dielectric feature 118/120 separates the first epitaxial source/drain and the second epitaxial source/drain Figs. 3A-3D.  
Regarding claim 25, Chiang et al. discloses the method of claim 24, wherein the forming the first dielectric feature that fills the lower portion of the trench includes: depositing an oxide layer 108 that fills the trench; performing a planarization process on the oxide layer; and etching back the oxide layer to the fin portions of the first fin and the second fin Figs. 2D-2E.  
Regarding claim 28, Chiang et al. discloses the method of claim 24, further comprising reducing a height of the second dielectric feature Figs. 3A-3B during the replacing of the first semiconductor layers, the second semiconductor layers, and the sacrificial semiconductor layer with the first epitaxial source/drain and the second epitaxial source/drain.  
Regarding claim 29, Chiang et al. discloses the method of claim 24, wherein the trench is a first trench, the sacrificial semiconductor layer is a first sacrificial semiconductor layer, the low-k dielectric layer is a first low-k dielectric layer, the high-k dielectric layer is a first high-k dielectric layer, and the method further comprises: 
forming a third fin extending from the substrate 106A1-106A4, wherein: 
the third fin includes a respective fin portion extending from the substrate and a respective semiconductor layer stack over the respective fin portion, 
the respective semiconductor layer stack 102 includes respective first semiconductor layers and respective second semiconductor layers, and 
a second trench Fig. 2A is between the third fin and the first fin, wherein the second trench has a first sidewall formed by the third fin, a second sidewall formed by the first fin, and a bottom formed by the substrate; 
5forming a third dielectric feature 108 that fills a lower portion of the second trench, wherein the third dielectric feature is between the fin portion of the first fin and the fin portion of the third fin Fig. 2B; 
forming a second sacrificial semiconductor layer 116 and a fourth dielectric feature 118/120 that fill an upper portion of the second trench, wherein: 
the second sacrificial semiconductor layer and the fourth dielectric feature are between the semiconductor layer stack of the first fin and the semiconductor layer stack of the third fin, and 
the fourth dielectric feature includes a low-k dielectric cap layer 122 and a second low-k dielectric layer 120 disposed over a second high-k dielectric layer 118, 
in a first region of the third fin, replacing the first semiconductor layers and the second sacrificial semiconductor layer with a third gate stack that surrounds the second semiconductor layers of the third fin, wherein the fourth dielectric feature separates the third gate stack and the first gate stack Figs. 2L-2M; 
in a second region of the third fin, replacing the first semiconductor layers, the second semiconductor layers, and the second sacrificial semiconductor layer with a third epitaxial source/drain over the fin portion of the third fin, wherein the fourth dielectric feature separates the third epitaxial source/drain and the first epitaxial source/drain Figs. 3A-3C; 
in the first region of the first fin, replacing the second sacrificial semiconductor layer with the first gate stack Figs. 2L-2M; and 
in the second region of the first fin, replacing the second sacrificial semiconductor layer with the first epitaxial source/drain Figs. 3A-3C.  
Regarding claim 30, Chiang et al. discloses the method of claim 29, wherein the first dielectric feature 108 and the third dielectric feature 108 are formed at the same time Fig. 2B.  
Regarding claim 31, Chiang et al. discloses the method of claim 29, wherein the first low-k dielectric layer 118 and the second low-k dielectric layer 118 are formed at the same time and the first high-k dielectric layer 120 and the second high-k dielectric layer 120 are formed at the same time.
Regarding claim 32, Chiang et al. discloses a method comprising: 
forming an isolation feature 108/110/112/114 over a substrate 100, wherein the isolation feature is between a first semiconductor fin and a second semiconductor fin 106A1-106A4 extending from the substrate; 
forming a gate isolation fin 123’ over the isolation feature, wherein: 
a width of the gate isolation fin is less than a width of the isolation feature, the gate isolation fin 123’ is between the first semiconductor fin and the second semiconductor fin, the gate isolation fin includes a first dielectric layer 118 and a second dielectric layer 122 disposed over the first dielectric layer, and the first dielectric layer has a first dielectric constant, the second dielectric layer has a second dielectric constant, and the second dielectric constant is less than the first dielectric constant [0039]; and 
forming a first multigate device and a second multigate device from the first semiconductor fin and the second semiconductor fin, respectively, after forming the gate isolation fin, Figs. 2J-2M wherein the gate isolation fin 123’ separates a first metal gate of the first multigate device and a second metal gate of the second multigate device.  
Regarding claim 34, Chiang et al. discloses the method of claim 32, wherein the forming the gate isolation fin over the isolation feature includes: 
Fig. 2F forming a first sacrificial semiconductor layer 116 over the first semiconductor fin; 
Fig. 2F forming a second sacrificial semiconductor layer 116 over the second semiconductor fin; 
depositing a first dielectric material 120 that partially fills a trench having a bottom formed by the isolation feature Fig. 2G, a first sidewall formed by the first sacrificial semiconductor layer, and a second sidewall formed by the second semiconductor sacrificial layer; 
depositing a second dielectric material 122 over the first dielectric material, wherein the second dielectric material fills a remainder of the trench; and 
performing a planarization process on the first dielectric material and the second dielectric material Fig. 2H.
Regarding claim 35, Chiang et al. discloses the method of claim 34, further comprising removing the first sacrificial semiconductor layer 102 and the second semiconductor sacrificial layer 102 during the forming of the first multigate device and the second multigate device Figs. 2L-2M.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being obvious over Chiang et al. US 2021/0265508.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 33, Chiang et al. discloses the method of claim 32. Chiang et al. teaches a first 118 and second dielectric layer 122 having silicon and oxygen and metal and oxygen [0038], respectively. However, Chiang et al. teaches that the dielectric layer 122 can have a lower dielectric constant than that of the dielectric layer 118 [0039]. 
Although Chiang et al. does not disclose the exact material wherein the first dielectric layer includes metal and oxygen and the second dielectric layer includes silicon and oxygen, the material differences are considered obvious design choices and are not patentable unless obvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention.  See MPEP 2144.07
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 18, 19, 20, 26, 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  18. (Original) The method of claim 17, wherein the forming the first multigate device having the first channel layer and the second multigate device having the second channel layer includes performing a channel release process, the method further comprising trimming the first dielectric layer of the gate isolation fin after performing the channel release process.  
19. (Original) The method of claim 17, wherein the first dielectric layer and the second dielectric layer partially fill the upper portion of the trench and the forming the gate isolation fin further includes: depositing a third dielectric layer over the second dielectric layer, wherein the third dielectric layer fills a remainder of the upper portion of the trench and the third dielectric layer has a third dielectric constant that is less than the first dielectric constant; and performing the planarization process on the third dielectric layer.  
20. (Original) The method of claim 19, wherein the forming the gate isolation fin further includes etching back the third dielectric layer and forming a fourth dielectric layer over the third dielectric layer, wherein the fourth dielectric layer has a fourth dielectric constant that is less than the first dielectric constant.  
26. (New) The method of claim 24, further comprising trimming the high-k dielectric layer during the replacing of the first semiconductor layers and the sacrificial semiconductor layer with the first gate stack and the second gate stack.  
27. (New) The method of claim 24, further comprising removing the high-k dielectric layer from sidewalls of the low-k dielectric layer during the replacing of the first semiconductor layers and the sacrificial semiconductor layer with the first gate stack and the second gate stack.  
36. (New) The method of claim 34, further comprising reducing a thickness of the first dielectric material during the forming of the first multigate device and the second multigate device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898